USCA4 Appeal: 22-4017      Doc: 18         Filed: 09/26/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4017


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DWIGHT LEON GILL, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:11-cr-00196-TDS-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael E. Archenbronn, Winston-Salem, North Carolina, for Appellant.
        Michael A. DeFranco, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4017      Doc: 18         Filed: 09/26/2022     Pg: 2 of 3




        PER CURIAM:

               Dwight Leon Gill, Jr., appeals from the district court judgment revoking his

        supervised release and sentencing him to 24 months’ imprisonment. Counsel has filed a

        brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

        meritorious grounds for appeal but questioning whether the district court imposed a plainly

        unreasonable sentence. Although advised of his right to file a pro se supplemental brief,

        Gill has not done so. We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

        affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” Id. (internal quotation marks omitted). “When reviewing whether a

        revocation sentence is plainly unreasonable, we must first determine whether it is

        unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). In

        making this determination, we are guided by “the same procedural and substantive

        considerations that guide our review of original sentences.” United States v. Padgett, 788

        F.3d 370, 373 (4th Cir. 2015) (brackets and internal quotation marks omitted).

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

        States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnotes omitted). “[A] revocation

        sentence is substantively reasonable if the court sufficiently states a proper basis for its

        conclusion that the defendant should receive the sentence imposed.” Id. (cleaned up). Our

                                                     2
USCA4 Appeal: 22-4017         Doc: 18       Filed: 09/26/2022      Pg: 3 of 3




        review of the record leads us to conclude that Gill’s 24-month sentence is within both the

        statutory maximum and the policy statement range and is not unreasonable, plainly or

        otherwise.

               In accordance with Anders, we have reviewed the entire record in this case and

        found no meritorious issues for appeal. We therefore affirm the revocation judgment. This

        court requires that counsel inform Gill, in writing, of the right to petition the Supreme Court

        of the United States for further review. If Gill requests that a petition be filed, but counsel

        believes that such a petition would be frivolous, then counsel may move in this court for

        leave to withdraw from representation. Counsel’s motion must state that a copy thereof

        was served on Gill. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          AFFIRMED




                                                      3